Citation Nr: 0125231	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  96-44 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for spondylolisthesis at 
L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel







INTRODUCTION

The veteran had active military service from October 1951 to 
June 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the veteran's request to reopen a 
claim of entitlement to service connection for 
spondylolisthesis at L5-S1.  The veteran subsequently 
perfected this appeal.

In December 1999, the Board reopened the veteran's claim and 
remanded the case to the RO for any additional development 
deemed appropriate and for the RO to readjudicate the issue 
of service connection.  In October 2000, the RO issued a 
supplemental statement of the case (SSOC) which denied 
service connection for spondylolisthesis at L5-S1.  The case 
has since been returned to the Board.

As indicated, the veteran's claim of entitlement to service 
connection for spondylolisthesis at L5-S1 was reopened by the 
Board in December 1999.  Accordingly, the issue currently 
before the Board is one of basic entitlement to service 
connection. 


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001); see Duty to Assist Regulations for VA, 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Id.  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b), (e)).

Based on the new statutory changes and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.

The veteran contends that in approximately March 1952 he fell 
down a stairwell while carrying two 5 gallon oil cans to the 
engine room on the U.S.S. Ticonderoga. The Board notes that 
the veteran's complete service medical records are 
unavailable and therefore, it cannot be determined whether 
any back disability or congenital abnormality was noted on 
the veteran's entrance examination.

In June 1952, the veteran was admitted to the U.S. Naval 
Hospital at San Diego with a diagnosis of spondylolisthesis 
L-5 on L-6.  The Report of Board of Medical Survey indicates 
that the veteran reported back pain for "as long as he can 
remember."  The veteran, however, asserts that when the 
medical board asked him about back pain, he explained that he 
had neck and shoulder pains from working in his Dad's body 
shop on the weekends.  The report further noted that 
approximately 3 months prior to admission, the veteran fell 
down a ladder and complained of back pain, unrelieved by heat 
and massage.  X-rays revealed a first degree 
spondylolisthesis of L-5 on L-6.  It was the opinion of the 
Board of Medical Survey that the veteran did not meet the 
minimal requirements of enlistment and he was subsequently 
discharged.  According to the Report of Board of Medical 
Survey, the veteran's condition existed prior to enlistment 
and was not aggravated by service.

In January 1954, the veteran was seen at the VA hospital in 
Long Beach for complaints of low back pain with 
radiculopathy.  The veteran reported back pain since he 
slipped on a ladder on an aircraft carrier and further 
reported that his back had never been hurt before.  X-rays 
showed spondylolisthesis and a flexion body cast was applied.

A July 1996 report/letter from Gabriel Stine, D.C., Q.M.E., 
indicates that in November 1993, the veteran was seen with 
complaints of severe lower back pain and numbness into his 
bilateral lower extremities.  X-rays revealed a grade 1-grade 
2 spondylolisthesis at L5-S1 and degenerative joint disease 
throughout the lumbar spine.  According to Dr. Stine, 
"[t]hese findings are consistent with a previous extension 
type injury to the lower back."

In April 1999, the veteran underwent a VA examination.  X-
rays revealed L5-S1 type II spondylolisthesis with 
degenerative disk disease at multiple levels.  It was the 
examiner's opinion that the veteran "has a spondylolisthesis 
which was most likely a congenital or developmental condition 
that occurred most likely when he was pre-adolescent, five to 
six years old.  It is fairly frequent and common for the 
patient to not develop symptoms until a later time..."  
Further, it was the examiner's opinion that the veteran's 
"back condition [after the fall from the ladder] was not 
likely to have permanently worsened his back condition."  The 
Board notes that the examiner did not address Dr. Stine's 
1996 opinion.  

The veteran clearly has a current diagnosis of 
spondylolisthesis at L5-S1.  Additionally, there is lay 
evidence of record that the veteran did not have any back 
problems prior to his injury during service and that he has 
had continuous symptomatology relating to his back since his 
injury during service.  The record, however, contains 
conflicting medical opinions.  According to Dr. Stine, the 
veteran's condition is consistent with a previous extension 
type injury to the lower back.  According to the VA examiner, 
the veteran's condition is most likely congenital and was not 
permanently worsened by military service.

Accordingly, this case is remanded for the following:

1) The veteran's claims folder should be 
forwarded to a VA orthopedic examiner.  
The examiner should be requested to 
review the veteran's claims folder and 
provide an opinion, to the extent 
possible, based on review of all the 
evidence, as to whether it is likely, 
unlikely, or at least as likely as not 
that the veteran's spondylolisthesis 
is related to the veteran's military 
service or whether it is congenital in 
nature.  If the examiner determines 
that the veteran's spondylolisthesis 
is congenital, the examiner should 
provide an opinion as to whether this 
condition was aggravated during 
service or whether any super-imposed 
back disability had its onset during 
service.  A complete rationale for any 
opinion offered should be set forth in 
the report provided, together with 
citation to appropriate supporting 
records.  In this regard, the examiner 
should address Dr. Stine's 1996 
opinion as well as the April 1999 VA 
examination.  An examination is not 
necessary unless specifically 
requested by the examiner.

2) The RO should review the claims file 
and ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
38 U.S.C.A. § 5100 et seq. (West Supp. 
2001) and the Duty to Assist 
Regulations, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) are fully complied 
with and satisfied.

3) After all development is complete, the 
RO should review the evidence in its 
entirety, and enter its determination 
as to whether service connection for 
spondylolisthesis at L5-S1 is 
warranted.  If the benefit sought 
continues to be denied, the veteran 
and his representative should be 
provided a SSOC, which must contain 
notice of all relevant actions taken 
on the claim for benefits, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent.  After a 
reasonable period of time in which to 
respond has been provided, the case 
should be returned to the Board for 
further review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




